                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CORBIN D. JONES,

                Plaintiff,

         v.                                            Case No. 3:17-cv-00349-JPG-GCS

NEILL MOONEY, et al.,

                Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

         Magistrate Judge Gilbert C. Sison has issued a Report and Recommendations (“Report”)

on the defendants’ motions for summary judgment and the plaintiff’s motion for recruitment of

counsel. (ECF Nos. 88, 65, 67, 80.) The Court may accept, reject, or modify—in whole or in

part—the findings or recommendations of the magistrate judge in his Report. FED. R. CIV. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are made.

Id. “If no objection or only partial objection is made, the district court judge reviews those

unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.

1999).

         Here, Jones has filed what he labels as an objection, but he makes no argument therein.

The Court has accordingly reviewed Magistrate Judge Sison’s Report for clear error, yet finds

none. For that reason, the Court:

   •     ADOPTS the Report in its entirety (ECF No. 88);

   •     GRANTS the defendants’ motions for summary judgment (ECF No. 65, 67);

   •     FINDS AS MOOT the plaintiff’s motion for recruitment of counsel (ECF No. 80);

   •     DISMISSES this case WITH PREJUDICE; and

                                                1
  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JUNE 20, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               U.S. DISTRICT JUDGE




                                           2
